Case 1:18-cv-00068-NT Document 295 Filed 07/20/21 Page 1 of 10                       PageID #: 8448




                          UNITED STATES DISTRICT COURT
                               DISTRICT OF MAINE

OFFICIAL COMMITTEE OF                              )
UNSECURED CREDITORS,                               )
                                                   )
                       Plaintiff,                  )
                                                   )
v.                                                 )       Docket No. 1:18-cv-68-NT
                                                   )
CALPERS CORPORATE PARTNERS                         )
LLC, et al.,                                       )
                                                   )
                       Defendants.                 )

     ORDER ON MOTION TO QUASH AND MOTION FOR LEAVE TO TAKE
                   TRIAL TESTIMONY BY VIDEO


       Keith Van Scotter, a non-party in this action, 1 has moved to quash a subpoena

issued by Defendant CalPERS Corporate Partners LLC (“CCP”). Mot. of Keith Van

Scotter to Quash Subpoena (“Mot. to Quash”) (ECF No. 256). The subpoena

commands him to testify at trial in Bangor, Maine. Subpoena (ECF No. 256-1). Mr.

Van Scotter has also requested that I order CCP to reimburse him for the expense of

having to file this motion. Mot. to Quash 8. In opposing the motion to quash (“Def.’s

Opp’n”) (ECF No. 268), CCP also filed a motion for leave to take the trial testimony

of Mr. Van Scotter by videoconference transmission (ECF No. 270). For the reasons

set forth below, I GRANT the motion to quash and DENY CCP’s motion.




1       Mr. Van Scotter was originally named as a defendant in another related case brought by the
Plaintiff, but those claims were ultimately settled in late 2018. See Off. Comm. of Unsecured Creditors
v. Meltzer, No. 1:18-cv-44-NT.
Case 1:18-cv-00068-NT Document 295 Filed 07/20/21 Page 2 of 10          PageID #: 8449




                                  BACKGROUND

      In this case, Plaintiff Official Committee of Unsecured Creditors (“Plaintiff”

or “the Committee”) seeks to recover two allegedly fraudulent transfers made by the

Board of Lincoln Paper & Tissue LLC (“LPT”) to members of its parent company,

LPT Holding LLC. CCP is the only remaining defendant, and trial is scheduled to

begin in Bangor, Maine, on August 5, 2021.

      Mr. Van Scotter has been a resident of Dover, New Hampshire, since 2015.

Decl. of Keith Van Scotter (“Van Scotter Decl.”) ¶ 1 (ECF No. 256-2). He was the

President, Chief Executive Officer, and managing member of the Board of Directors

of LPT. Def.’s Opp’n 2. Until 2018, he assisted the Committee and the Bankruptcy

Trustee in winding down environmental and site liquidation matters with respect to

LPT. Van Scotter Decl. ¶ 8. He owns no property in Maine, is not employed in Maine,

and does not regularly transact business in Maine. Van Scotter Decl. ¶¶ 2, 5–7. Mr.

Van Scotter states that it is highly likely that he will have business obligations in

Canada during the weeks of trial in this case and that if he were required to travel to

Maine to testify, he would be forced to incur substantial expense and would lose

substantial income. Van Scotter Decl. ¶¶ 10–11.

      CCP served Mr. Van Scotter with a deposition subpoena during discovery,

apparently seeking stenographic rather than video recording, see Pl.’s Obj. to Def.’s

Cross-Mot. to Take Trial Testimony of Keith Van Scotter by Video (“Pl.’s Opp’n”) 1

(ECF No. 272), and he was deposed in May of 2019, Van Scotter Decl. ¶ 9. As the

parties have been preparing for trial, which is now set to begin in less than three

weeks, they have designated deposition testimony for use at trial, including Mr. Van


                                          2
Case 1:18-cv-00068-NT Document 295 Filed 07/20/21 Page 3 of 10              PageID #: 8450




Scotter’s eleven-hour deposition. Objections to these designations and any counter-

objections were due yesterday, July 19, 2021. Pl.’s Opp’n 1 n.1.


                                     DISCUSSION

       Federal Rule of Civil Procedure 45(d)(3)(A)(ii) provides that “[o]n timely

motion, the court for the district where compliance is required must quash or modify

a subpoena that . . . requires a person to comply beyond the geographical limits

specified in Rule 45(c).” Fed. R. Civ. P. 45(d)(3)(A)(ii). Rule 45(c) specifies:

       A subpoena may command a person to attend a trial, hearing, or
       deposition only as follows:
             (A) within 100 miles of where the person resides, is employed, or
             regularly transacts business in person; or
             (B) within the state where the person resides, is employed, or
             regularly transacts business in person, if the person
                    (i) is a party or a party’s officer; or
                    (ii) is commanded to attend a trial and would not incur
                    substantial expense.

Fed. R. Civ. P. 45(c). Mr. Van Scotter states that he does not reside, work, or regularly

transact business within 100 miles of Bangor, Maine. Van Scotter Decl. ¶¶ 2, 6–7.

While CCP suggests that Mr. Van Scotter’s claim about not conducting business in

Maine is questionable, it offers no evidence to contradict Mr. Van Scotter’s claim.

Def.’s Opp’n 5. Accordingly, there is no basis on which to compel him to travel to

Bangor to testify at this trial.

       CCP does not dispute that Mr. Van Scotter is outside Rule 45(c)’s geographical

scope, as it relates to a proceeding in Bangor. However, CCP argues that even if Mr.

Van Scotter cannot be compelled to testify in person in Bangor, he could be compelled

to travel to another courthouse within 100 miles of his residence to testify via



                                             3
Case 1:18-cv-00068-NT Document 295 Filed 07/20/21 Page 4 of 10                      PageID #: 8451




livestream. Def.’s Opp’n 7–8. In support of this assertion, CCP cites to Federal Rule

of Civil Procedure 43(a). That rule provides that:

       At trial, the witnesses’ testimony must be taken in open court unless a
       federal statute, the Federal Rules of Evidence, these rules, or other rules
       adopted by the Supreme Court provide otherwise. For good cause in
       compelling circumstances and with appropriate safeguards, the court
       may permit testimony in open court by contemporaneous transmission
       from a different location.

Fed. R. Civ. P. 43(a). CCP essentially argues that Rules 43 and 45 should be read

together, and thus, “[i]f the Court allows Mr. Van Scotter to appear via video

teleconferencing live at trial from a remote location under Rule 43, Rule 45(c)

empowers the Court to compel Mr. Van Scotter to do so.” Def.’s Opp’n 3.

       CCP’s suggestion is apparently novel in this Court. 2 However, other courts

have addressed similar requests and have come to varying conclusions. See In re

EpiPen (Epinephrine Injection, USP) Mktg., Sales Pracs. & Antitrust Litig., Case No.

17-md-2785-DDC-TJJ, 2021 WL 2822535, at *3 (D. Kan. July 7, 2021) (collecting

cases); see also Black Card LLC v. Visa USA Inc., Case No. 15-CV-27-SWS, 2020 WL

9812009, at *2 (D. Wyo. Dec. 2, 2020). Some have held that Rule 43(a) cannot serve

as a run-around to Rule 45(c)’s geographical limitations. See, e.g., EpiPen, 2021 WL

2822535, at *4 (“If the rule functioned as plaintiffs propose, the court would obviate

the limitations that Rule 45 places on a court’s subpoena power.”); Broumand v.

Joseph, No. 20-cv-9137 (JSR), 2021 WL 771387, at *10 (S.D.N.Y. Feb. 27, 2021)


2      This also appears to be a relatively novel question in the First Circuit. CalPERS Corporate
Partners LLC (“CCP”) cites one case from this Circuit—a district court case in Puerto Rico from 1989—
but that case, like many of the others relied on by CCP, was a complex, multidistrict litigation case.
See CCP’s Opp’n to Mot. of Keith Van Scotter to Quash Subpoena 5 (citing In re San Juan Dupont
Plaza Hotel Fire Litig., 129 F.R.D. 424, 426 (D.P.R. 1989)) (“Def.’s Opp’n”).



                                                  4
Case 1:18-cv-00068-NT Document 295 Filed 07/20/21 Page 5 of 10          PageID #: 8452




(“[A]ny other reading would render Rule 45(c) geographical limitations a nullity and

bestow upon any arbitrator sitting anywhere in the country the unbounded power to

compel remote testimony from any person residing anywhere in the country”). Others

have held that a court can almost automatically compel a witness to testify from a

remote location near her residence because such an order does not compel the witness

to travel more than 100 miles and thus does not contravene the purpose of Rule 45(c)’s

geographical limitations. See, e.g., United States v. $110,000 in U.S. Currency, Case

No. 21 C 981, 2021 WL 2376019, at *3 (N.D. Ill. June 10, 2021); In re Xarelto

(Rivaroxaban) Prods. Liab. Litig., MDL No. 2592, 2017 WL 2311719, at *4 (E.D. La.

May 26, 2017). A third group of courts have held that a party may be able to use Rules

43(a) and 45(c) to compel a witness to testify remotely from a location within 100

miles of her residence but only upon a showing of good cause in compelling

circumstances. See, e.g., In re: 3M Combat Arms Earplug Prods. Liab. Litig., Case No.

3:19-md-2885, 2021 WL 2605957, at *3–4 (N.D. Fla. May 28, 2021); In re DePuy

Orthopaedics, Inc. Pinnacle Hip Implant Prods. Liab. Litig., MDL Docket No. 3:11–

MD–2244–K, 2016 WL 9776572, at *1–2 (N.D. Tex. Sept. 20, 2016).

      I am inclined to agree with this third group. I do not believe that Rule 43(a)

should function as an automatic run-around to Rule 45(c). The advisory committee’s

notes to Rule 43(a) emphasize that “[o]rdinarily depositions, including video

depositions, provide a superior means of securing the testimony of a witness who is

beyond the reach of a trial subpoena” in part because “[d]eposition procedures ensure

the opportunity of all parties to be represented while the witness is testifying.” Fed.




                                          5
Case 1:18-cv-00068-NT Document 295 Filed 07/20/21 Page 6 of 10                           PageID #: 8453




R. Civ. P. 43(a) advisory committee’s note to 1996 amendment (“Rule 43 Note”). But

the Rules also suggest that, where there is good cause in compelling circumstances,

a court can authorize a witness to testify via contemporaneous video transmission

and can then subsequently compel the witness to give the testimony from a location

within 100 miles of her residence. See Fed. R. Civ. P. 45(c) advisory committee’s note

to 2013 amendment (“When an order under Rule 43(a) authorizes testimony from a

remote location, the witness can be commanded to testify from any place described in

Rule 45(c)(1).”). 3

        As a first step, then, CCP must show that contemporaneous video transmission

of Mr. Van Scotter’s testimony is warranted in this case. The decision to allow such

remote testimony “lies within the district court’s discretion.” Williams v. City of

Brockton, CIVIL ACTION No. 12-10430-JGD, 2014 WL 12914391, at *1 (D. Mass.

Nov. 24, 2014) (citing Eller v. Trans Union, LLC, 739 F.3d 467, 477 (10th Cir. 2013));

see also Fed. R. Civ. P. 43(a) (“[T]he court may permit testimony in open court by

contemporaneous transmission from a different location.” (emphasis added)). I




3        I acknowledge that these Rules are a bit circular. Rule 43(a) “requires the witness to either be
compelled to testify at trial via Rule 45, or willing to testify at trial.” Black Card LLC v. Visa USA Inc.,
Case No. 15-CV-27-SWS, 2020 WL 9812009, at *3 (D. Wyo. Dec. 2, 2020); see also Roundtree v. Chase
Bank USA, N.A., No. 13-239 MJP, 2014 WL 2480259, at *2 (W.D. Wash. June 3, 2014); Ping-Kuo Lin
v. Horan Cap. Mgmt., LLC, No. 14 Civ. 5202 LLS, 2014 WL 3974585, at *1 (S.D.N.Y. Aug. 13, 2014).
And, according to the advisory committee notes, Rule 45 authorizes courts to compel witnesses to
testify from any place within the Rule’s geographical limitations if the court has already authorized
the remote transmission of the testimony pursuant to Rule 43(a). Here, however, Mr. Van Scotter is
not a willing witness, he is not within the geographical reach of Rule 45(c) (at least for a proceeding
held in Bangor), and his unavailability is not a surprise. Given these facts, I conclude both that
contemporaneous video transmission of his testimony is not warranted and that he should not be
compelled to give it.



                                                     6
Case 1:18-cv-00068-NT Document 295 Filed 07/20/21 Page 7 of 10                            PageID #: 8454




conclude that CCP has not shown the necessary “good cause in compelling

circumstances.” 4 Fed. R. Civ. P. 43(a).

        The advisory committee notes for Rule 43 explain that “[t]he most persuasive

showings of good cause and compelling circumstances are likely to arise when a

witness is unable to attend trial for unexpected reasons, such as accident or illness,

but remains able to testify from a different place.” Rule 43 Note. While justification

might also be “likely if the need arises from the interjection of new issues during trial

or from the unexpected inability to present testimony as planned from a different

witness,” “[a] party who could reasonably foresee the circumstances offered to justify

transmission of testimony will have special difficulty in showing good cause and the

compelling nature of the circumstances.” Rule 43 Note.



4        Many of the cases cited by CCP were bellwether multidistrict litigation cases. Although some
of these courts held that Rules 43(a) and 45(c) could authorize a court to compel a witness to testify
via contemporaneous video transmission even if she was beyond 45(c)’s geographical scope, they only
found that such compelled testimony was warranted after also determining that there was good cause
in compelling circumstances. See In re: 3M Combat Arms Earplug Prods. Liab. Litig., Case No. 3:19-
md-2885, 2021 WL 2605957, at *4–5 (N.D. Fla. May 28, 2021) (holding that the motion to quash should
be denied as to one witness due to good cause in compelling circumstances but that it should be granted
as to a second witness). In such multidistrict litigation cases, courts weigh five factors when assessing
good cause: “(1) the control exerted over the witness by the [party opposing the subpoena]; (2) the
complex, multi-party, multi-state nature of the litigation; (3) the apparent tactical advantage, as
opposed to any real inconvenience to the witness, that the [opposing party] is seeking by not producing
the witness voluntarily; (4) the lack of any true prejudice to the [opposing party]; and (5) the flexibility
needed to manage a complex multi-district litigation.” In re Vioxx Prods. Liab. Litig., 439 F. Supp. 2d
640, 643 (E.D. La. 2006). Applying those factors here leads to the same conclusion I reach above. Mr.
Van Scotter is not under the control of the Plaintiff, this is not a multi-state or multidistrict case, the
witness’s own asserted hardship and inconvenience is the moving factor behind his motion (not any
tactical advantage to the Plaintiff), and the Plaintiff would be prejudiced because it has already worked
to designate Mr. Van Scotter’s depositions. While CCP suggests that the Plaintiff should not be allowed
to use its chosen venue “as a weapon to prevent CCP from putting necessary witnesses on the stand
at trial,” Def.’s Opp’n 10, the Plaintiff here has done no such thing. Although the Plaintiff initially filed
the case in Bangor, as is its right, I am responsible for keeping the trial there. I denied CCP’s motion
to move this trial to Portland because the community most affected by the bankruptcy of Lincoln Paper
& Tissue LLC was in northern Maine. Further, given the limitations caused by the pandemic on
courtroom use, I knew that it would be more expeditious to try this case in Bangor.



                                                     7
Case 1:18-cv-00068-NT Document 295 Filed 07/20/21 Page 8 of 10           PageID #: 8455




      Mr. Van Scotter is not unavailable for unexpected reasons. Rather, CCP knew

that Mr. Van Scotter resided outside the 100-mile radius of Bangor when it issued a

deposition subpoena to him in 2019. Similarly, CCP has identified no new issues or

asserted that another witness is unexpectedly unavailable. Rule 43 Note (explaining

that an “unforeseen need for the testimony of a remote witness that arises during

trial” may justify the use of remote transmission).

      Moreover, CCP has the testimony of Mr. Van Scotter as recorded by a

stenographer at his lengthy deposition and can offer it at trial. See Williams v. Arctic

Cat, Inc., No. 3:11-cv-445, 2014 WL 1028476, at *6 (N.D.N.Y. Mar. 13, 2014) (“Since

testimony by deposition can be equivalent to testimony at the trial, and Plaintiffs had

an opportunity to elicit all relevant testimony during the deposition, the Court finds

that Plaintiffs will not be prejudiced by presenting the testimony of the unavailable

witnesses in this case.” (internal quotations omitted)). I recognize that reading

deposition transcripts to a jury is not the ideal format for the admission of testimony.

And I credit CCP’s assertion that Mr. Van Scotter’s testimony is critical to CCP’s

defense. See Def.’s Opp’n 3–4. But much of this problem is of CCP’s own making. CCP

chose not to videotape Mr. Van Scotter’s deposition, despite knowing at the time that

he lived in New Hampshire, more than 100 miles from Bangor. And at this stage, the

parties have spent time and incurred expenses working to designate that deposition

transcript for use at trial. Compelling Mr. Van Scotter to testify remotely from

another location would place additional burdens on the Plaintiff. I thus conclude that

there is no “good cause in compelling circumstances” that would warrant the use of




                                           8
Case 1:18-cv-00068-NT Document 295 Filed 07/20/21 Page 9 of 10          PageID #: 8456




contemporaneous video transmission of his testimony at trial. See Fed. R. Civ. P.

43(a).

         Finally, Mr. Van Scotter requests that the Court order CCP to reimburse him

for the expenses incurred in preparing this motion. He notes that Federal Rule of

Civil Procedure 45(d)(1) states:

         A party or attorney responsible for issuing and serving a subpoena must
         take reasonable steps to avoid imposing undue burden or expense on a
         person subject to the subpoena. The court for the district where
         compliance is required must enforce this duty and impose an
         appropriate sanction—which may include lost earnings and reasonable
         attorney's fees—on a party or attorney who fails to comply.

Fed. R. Civ. P. 45(d)(1). Mr. Van Scotter asserts that his counsel communicated with

counsel for CCP “more than once, before filing this Motion, that Mr. Van Scotter was

not willing to appear voluntarily and that if [CCP] served him with a subpoena, he

would file a Motion to Quash.” Mot. to Quash 8.

         Although I recognize that Mr. Van Scotter has had to incur expenses in moving

to quash the subpoena, I deny his request for costs. Mr. Van Scotter was the President

and CEO of LPT, and his testimony is uniquely relevant to this case. CCP’s argument

that Rules 43 and 45 should be read together to compel video trial testimony has some

support in courts outside this Circuit. Given the increasing use of videoconference

technology in this Court and many other courts, it was not unreasonable for CCP to

subpoena Mr. Van Scotter as it did, and CCP had a good faith basis to believe that

Mr. Van Scotter could be compelled to testify by video.




                                           9
Case 1:18-cv-00068-NT Document 295 Filed 07/20/21 Page 10 of 10        PageID #: 8457




                                      CONCLUSION

       For the reasons stated above, the Court GRANTS Mr. Van Scotter’s motion to

 quash (ECF No. 256) and DENIES CCP’s motion for leave to take trial testimony of

 Mr. Van Scotter by video (ECF No. 270). No costs shall be awarded.



 SO ORDERED.

                                               /s/ Nancy Torresen
                                               United States District Judge

 Dated this 20th day of July, 2021.




                                          10
